UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 2, 2014 HARVARD ILLINOIS BANCORP, INC. (Exact name of Registrant as specified in its charter) Maryland (State or Other Jurisdiction of Incorporation) 000-53935 (Commission File Number) 27-2238553 (I.R.S. Employer Identification No.) 58 North Ayer Street, Harvard, Illinois 60033 (Address of principal executive offices) (815) 943-5261 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events . On March 27, 2014, the Board of Directors of Harvard Illinois Bancorp, Inc. (the “Company”) and Harvard Savings Bank (the “Bank”) elected Duffield J. Seyller III as Chairman of the Board of Directorsfor both the Company and the Bank, effective as of March 27, 2014. Mr. Seyller was elected as Chairman of the Board of Directorsfollowing his retirement as President and Chief Executive Officer of the Company and the Bank, effective as of February 28, 2014. In addition, on March 27, 2014, the Board of Directors of the Company and the Bank elected William D. Schack as Vice Chairman of the Board of Directorsfor both the Company and the Bank, effective as of March 27, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARVARD ILLINOIS BANCORP, INC. DATE: April 2, 2014 By: /s/ Donn L. Claussen Donn L. Claussen President andChief Executive Officer (Duly Authorized Representative)
